Exhibit 10.7

LIGHTING SCIENCE GROUP CORPORATION


505 Park Avenue, 21st Floor
New York, New York 10022

October 4, 2007

VIA ELECTRONIC MAIL AND FEDERAL EXPRESS

Mr. Ken Honeycutt
1325 Draycott Place
Atlanta, Georgia 30327

RE: Offer of Employment

Dear Ken,

I am pleased to offer you full-time employment as President and Chief Operating
Officer of Lighting Science Group Corporation ("LSG") under the following terms
of this offer of employment (this "Agreement"):

POSITION
AND DUTIES: You will report to LSG's Chief Executive Officer and will have such
duties and responsibilities as are customarily exercised by a person holding the
position of President and Chief Operating Officer.

EMPLOYMENT
TERM: Subject to earlier termination in accordance with the terms of this
Agreement, your employment with LSG under this Agreement (the "Term") will
commence on the date (the "Effective Date") of the consummation of the
transactions contemplated by the Exchange and Contribution Agreement by and
among LED Holdings, LLC and LSG dated as of the date hereof (the "Exchange and
Contribution Agreement") and will end on the third anniversary of the Effective
Date.

BASE SALARY: During the Term, your base salary (the "Base Salary") will be
$250,000 per year, payable in regular installments in accordance with LSG's
usual payroll practices.

BONUS: During the Term, you will be eligible to participate in all executive
bonus plan(s) in which senior executives of LSG participate as LSG's Board of
Directors, in its sole discretion, may from time to time establish, at a level
commensurate to your position with LSG.

--------------------------------------------------------------------------------

EQUITY-BASED
COMPENSATION You will be eligible to receive awards under LSG's 2005
Equity-Based Compensation Plan (the "Equity Plan").

BENEFITS: During the Term, you (and, as applicable, your eligible dependents)
will be eligible to participate in LSG's employee benefit plans and perquisite
and fringe benefit programs on a basis no less favorable than such benefits and
perquisites are provided to LSG's other senior executives. You will be entitled
to twenty (20) days of paid vacation during each full calendar year beginning
after the Effective Date.

TERMINATION DUE
TO DEATH OR
DISABILITY: You employment under this Agreement will terminate upon your death
or "Disability." If your employment terminates due to death or Disability, you
or your estate, as applicable, will be entitled to receive (i) your Base Salary
through the date of termination, and (ii) any earned but unpaid annual bonus
(collectively, the "Accrued Amounts"). All other benefits, if any, due to you or
your estate, as applicable, will be determined in accordance with LSG's plans,
policies and practices.

"Disability" means your incapacitation or disability by accident, sickness or
otherwise so as to render you mentally or physically incapable of performing
your duties under this Agreement, for any period of 90 consecutive days or for
an aggregate of 120 days in any period of 365 consecutive days.

TERMINATION FOR
CAUSE; VOLUNTARY
RESIGNATION: At any time during the Term (i) LSG may terminate your employment
under this Agreement for "Cause" (as defined below) by written notice specifying
the grounds for Cause, and (ii) you may terminate your employment under this
Agreement voluntarily (that is, other than due to death or Disability or for
"Good Reason" (as defined below)). If LSG terminates your employment for Cause,
you will be entitled to receive your Base Salary through the date of
termination. If you terminate your employment voluntarily, you will be entitled
to the Accrued Amounts.

"Cause" means your: (a) willful breach of your obligations under this Agreement,
which breach you fail to cure, if curable, within thirty (30) days after receipt
of a written notice of such breach; (b) gross negligence in the performance or
intentional non-

2

--------------------------------------------------------------------------------

performance of your material duties to LSG or any of its affiliates; (c)
commission of a felony or a crime of moral turpitude; (d) commission of a
material act of deceit, fraud, perjury or embezzlement that involves or directly
or indirectly causes harm to LSG or any of its affiliates; or (e) repeatedly
(i.e., on more than one occasion) being under the influence of drugs or alcohol
(other than over-the-counter or prescription medicine or other medically-related
drugs to the extent they are taken in accordance with their directions or under
the supervision of a physician) during the performance of your duties to LSG or
any of its affiliates, or, while under the influence of such drugs or alcohol,
engaging in grossly inappropriate conduct during the performance of your duties
to LSG or any of its affiliates.

"Good Reason" means the occurrence, without your prior written consent, of any
of the following events: (a) any material breach by LSG of its obligations under
this Agreement; (b) a reduction in your Base Salary (other than a reduction made
in connection with an across-the-board proportionate reduction in the base
salaries of all officers of LSG that is not more than 10%); (c) a material
reduction by LSG in the kind or level of employee benefits to which your are
entitled immediately prior to such reduction that is not generally applicable to
all executive level employees of LSG; or (d) a material reduction by LSG of your
duties and responsibilities, including a material change in job title; provided,
that any such event described in (a) through (d) above will not constitute Good
Reason unless you deliver to LSG a written notice of termination for Good Reason
within ninety (90) days after you first learn of the existence of the
circumstances giving rise to Good Reason, and within thirty (30) days following
the delivery of such notice LSG has failed to cure the circumstances giving rise
to Good Reason.

TERMINATION
WITHOUT CAUSE;
RESIGNATION FOR
GOOD REASON: If LSG terminates your employment under this Agreement without
Cause or you resign prior to the end of the Term for Good Reason, LSG will pay
you, as severance pay but conditional upon your first executing (and not
revoking) a valid waiver and release of all claims that you may have against LSG
and its affiliates:

(i) if such termination occurs prior to the first anniversary of the Effective
Date, an amount equal to two times (2x) your Base

3

--------------------------------------------------------------------------------

Salary; and (ii) if such termination occurs on or after the first anniversary of
the Effective Date, an amount equal to one times (1x) your Base Salary, which
amount shall in each case be paid to you in substantially equal installments
during the twelve (12) month period following such termination.

WAIVER OF
RESTRICTED STOCK
ACCELERATED
VESTING: You hereby irrevocably waive any and all rights to accelerated vesting
of the shares subject to the "Award Agreement" (as defined below) upon a "Change
in Control" (as defined in the Award Agreement) resulting from the consummation
of the transactions contemplated by the Exchange and Contribution Agreement. The
Award Agreement means the Restricted Stock Award Agreement dated August 7, 2007
for the award of 5,000,000 shares of restricted stock of LSG. Your waiver
includes any such rights to accelerated vesting under the Award Agreement, the
Employment Agreement by and between you and LSG effective as of June 4, 2007 and
the Equity Plan The Award Agreement shall otherwise remain in full force and
effect.

CONFIDENTIALITY: You acknowledge that LSG and its affiliates have a legitimate
and continuing proprietary interest in the protection of its "Confidential
Information" (as defined below) and that it has invested substantial sums and
will continue to invest substantial sums to develop, maintain and protect such
Confidential Information. During your employment and at all times thereafter,
you will not, except with LSG's written consent or in connection with carrying
out your duties or responsibilities, furnish or make accessible to anyone or use
for your own benefit any trade secrets, confidential or proprietary information
of LSG and its affiliates, including business plans, marketing plans,
strategies, systems, programs, methods, employee lists, computer programs,
insurance profiles and client lists (hereafter referred to as "Confidential
Information"); provided, that such Confidential Information shall not include
information which at the time of disclosure or use, was generally available to
the public other than by a breach of this Agreement or was available to the
party to whom disclosed on a non-confidential basis by disclosure or access
provided by LSG or a third party without breaching any obligations of LSG, you
or such third party or was otherwise developed or obtained legally and
independently by the person to whom disclosed without a breach of this
Agreement. Notwithstanding the foregoing, you

4

--------------------------------------------------------------------------------

may disclose Confidential Information when required to do so by a court of
competent jurisdiction, by any governmental agency having supervisory authority
over the business of the LSG and its affiliates or by any administrative body or
legislative body (including a committee thereof) with jurisdiction to order you
to divulge, disclose or make accessible such information; provided, that in the
event that you are ordered by a court or other government agency to disclose any
Confidential Information, you will (i) promptly notify LSG of such order, (ii)
at LSG's written request, diligently contest such order at the sole expense of
LSG as expenses occur, and (iii) at LSG's written request, seek to obtain, at
the sole expense of LSG, such confidential treatment as may be available under
applicable laws for any information disclosed under such order.

DEVELOPMENTS: "Developments" mean all discoveries, inventions, ideas,
technology, formulas, designs, software, programs, algorithms, products,
systems, applications, processes, procedures, methods and improvements and
enhancements, whether or not subject to patent, copyright or other protection
and whether or not reduced to tangible form ("Inventions"), which (i) are
conceived, developed or otherwise made or created or produced by you alone or
with others during your employment with LSG or (ii) relate in any way to
business activities which are the same as or substantially similar to business
activities carried on by LSG at any time during your employment with LSG or to
the products or services of LSG at any time during your employment with LSG;
provided, that, with respect to clauses (i) and (ii), such Inventions are
limited to Inventions which are based on existing Inventions of LSG as of the
Effective Date or Inventions of LSG during your employment with LSG.

You acknowledge and agree that all Developments shall be the sole and exclusive
property of LSG. You agree to, and hereby do, assign to LSG, without any further
consideration, all of your right, title and interest throughout the world in and
to all Developments. You agree that all such Developments that are copyrightable
may constitute works made for hire under the copyright laws of the United States
and, as such, acknowledge that LSG is the author of such Developments and owns
all of the rights comprised in the copyright of such Developments and you hereby
assign to LSG without any further consideration all of the rights comprised in
the copyright and other proprietary rights you may have in any such Development
to the extent that it might not be considered a work

5

--------------------------------------------------------------------------------

made for hire. You will make and maintain adequate and current written records
of all Developments and shall disclose all Developments promptly, fully and in
writing to LSG promptly after development of the same, and at any time upon
request.

Notwithstanding the foregoing, Developments are subject to the provisions of
California Labor Code Sections 2870, 2871 and 2872. In accordance with Section
2870 of the California Labor Code, your obligation to assign your right, title
and interest throughout the world in and to all Developments does not apply to a
Development that you developed entirely on your own time without using LSG's
equipment, supplies, facilities or Confidential Information except for those
Developments that either: (i) relate to either the business of LSG at the time
of conception or reduction to practice of the Development, or actual or
demonstrably anticipated research or development of LSG; or (ii) result from any
work performed by you for LSG. A copy of California Labor Code Sections 2870,
2871 and 2872 is attached to this Agreement as Exhibit A. You will disclose all
Developments to LSG, even if you do not believe that you are required under this
Agreement, or pursuant to California Labor Code Section 2870, to assign your
interest in such Developments to LSG. If you and LSG disagree as to whether or
not a Development is included within the terms of this Agreement, it will be
your responsibility to prove that it is not included.

All other matters concerning your employment which are not specifically
described in this Agreement will be in accordance with LSG's standard practices
and procedures.

Signing below will signify your acceptance of this offer of employment under the
terms of this Agreement. This Agreement contains the entire agreement and
understanding between you and LSG and supersedes any prior or contemporaneous
agreements, understandings, communications, offers, representations, warranties,
or commitments by or on behalf of LSG and its affiliates (either oral or
written), including, without limitation, the Employment Agreement by and between
you and LSG effective as of June 4, 2007. The terms of your employment may, in
the future, be amended but only in writing, signed by you and signed by a duly
authorized officer on behalf of LSG.

In the event a dispute arises, this Agreement, including the validity,
interpretation, construction and performance of this Agreement, shall be
governed by and construed in accordance with the substantive laws of the State
of New York. Jurisdiction for resolution of any disputes shall be solely in New
York.

6

--------------------------------------------------------------------------------



[Signature page follows]

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------



If these terms are agreeable to you, please sign and date two copies of this
Agreement in the appropriate space at the bottom and return one copy to my
attention at the address above (retaining the other copy for your files).

Sincerely,

LIGHTING SCIENCE GROUP CORPORATION

By: __________________________

Acknowledged and Agreed to:

By: _______________________
Ken Honeycutt

Date: _____________________

8

--------------------------------------------------------------------------------

Exhibit A

California Labor Code Sections 2870, 2871 and 2872

SECTION 2870

(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer's equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

(1) Relate at the time of conception or reduction to practice of the invention
to the employer's business, or actual or demonstrably anticipated research or
development of the employer; or

(2) Result from any work performed by the employee for the employer.

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

SECTION 2871

No employer shall require a provision made void and unenforceable by Section
2870 as a condition of employment or continued employment. Nothing in this
article shall be construed to forbid or restrict the right of an employer to
provide in contracts of employment for disclosure, provided that any such
disclosures be received in confidence, of all of the employee's inventions made
solely or jointly with others during the term of his or her employment, a review
process by the employer to determine such issues as may arise, and for full
title to certain patents and inventions to be in the United States, as required
by contracts between the employer and the United States or any of its agencies.

SECTION 2872

If an employment agreement entered into after January 1, 1980, contains a
provision requiring the employee to assign or offer to assign any of his or her
rights in any invention to his or her employer, the employer must also, at the
time the agreement is made, provide a written notification to the employee that
the agreement does not apply to an invention which qualifies fully under the
provisions of Section 2870. In any suit or action arising thereunder, the burden
of proof shall be on the employee claiming the benefits of its provisions.

9

--------------------------------------------------------------------------------

